An application was made to me by the receiver for an allowance on account of compensation for his services rendered as such receiver. I advised an order dated December 23d 1943, allowing the said receiver the sum of $700 on account of his services. A similar application was made by Mr. Louis A. Fast, solicitor for the receiver, for an allowance on account of his services rendered to the receiver. I advised an order on January 10th, 1944, allowing the said solicitor the sum of $700 on account of services rendered. An appeal was taken on January 24th, 1944, by Ernest Kurzrok, a plot owner, from the orders above mentioned.
Mr. Kirby, the receiver, has been allowed, since May 20th, 1935, on account of his services as such receiver, the sum of $4,000, including the allowance made on December 23d 1943. The late Mr. Merritt Lane and Mr. Fast, who represented the receiver, have together received the sum of $9,200 including the allowance made by the above mentioned order. Of this sum, $2,000 was allowed to Mr. Lane and the balance, $7,200, to Mr. Fast on account of his services. *Page 88 
The receivership began without funds sometime prior to 1935. The receiver has brought into the estate to date about $78,000 and the accounts receivable amount to approximately $65,000. The receiver has faced considerable opposition and little co-operation, if any, from the plot owners.
I stated in my opinion reported in 125 N.J. Eq. 238, that hardly a month passed in which some interested party had not appeared before this court since June, 1935, and such is the fact. To my knowledge there have been at least twelve appeals to the Court of Errors and Appeals and the solicitor has been required to defend the receiver in each of these.
The clerk's file is very voluminous and covers a period of thirteen years or more. In addition to the arguments in the Court of Errors and Appeals there have been many hearings in this court and hearings before tax boards, the Supreme Court and the United States District Court. The appearance of the cemetery has been greatly improved and compares very favorably with other cemeteries of like size in this state. In this respect I believe that the receiver has performed his duties and put the cemetery in such condition as will assure the plot owners a good appearing burial place.
I, therefore, see no reason why the allowances, which were made by the above orders, were not proper and justifiable.